IN THE SUPREME COURT OF THE STATE OF NEVADA


                   JACK GAAL, IND   DUALLY; AND                             No. 83133
                   JACK'S PLACE BAR AND GRILL LW,
                   Appellants,
                   vs.                                                          MED
                   LAS VEGAS 101 INC., A NEVADA
                   CORPORATION D/B/A FIRST CHOICE                               SEP 1 6 2022
                   BUSINESS BROKERS, LAS VEGAS                                EUZA&ETH R. BROWN
                                                                            CLERK OF slUPRUAE COURT
                   101,
                                                                                 DEPUTY CLERK
                   Res ondent.

                                             ORDER OF AFFIRMANCE
                                 This is an appeal from, a district court judgment following a
                   bench trial in a contract action.    :Eighth Judicial :District Court, Clark
                   County; Nancy L. Allf, Judge.

                                 Appellant   Jack   Gaal. entered   into   an   exclusive       listing
                   agreement with respondent Las Vegas 101., l n.c. d/b/a First Choice Business
                   Brokers, Las Vegas 101. (FCBB), fbr the sale of Jack's Place Bar and Grill.
                   The agreement listed Jack Gaal as the seller. It also contained a provision
                   that the FCBB's fee would become "fully earned at the time of acceptance
                   by Seller of any type of Purchase Agreement."
                                 Potential buyer Angel     Soto contacted       FCBB about            the
                   restaurant.    After negotiations, Soto a.nd Gaal entered into a purchase
                   agreement that incorporated a counteroffbr from Gaal.          The agreement
                   reflected Soto's request for several documents from Gaal, to be used for
                   independent investigation and due diligence.      After the agreement was
                   signed, Gaal stopped communicating with FCBB and did not produce the
                   due diligence documents. Gaal later revealed that the restaurant is owned
                   by the John A. Gaal Family Trust, of which Jack and his wife :Katherine
SUPREME    COURT
      OF
   NEVADA


  I947A    OSDP5
                                                                                         p. -?9oLl C9
                Gaal are trustees. Gaal would later testify that because the trust required
                both trustees to sign any documents to sell any real property owned by the
                trust, he lacked the authority to enter into the agreements.
                              After Gaal ceased communicating, FCBI3 sued for breach of
                contract and breach of the implied covenant of good faith and fair dealing.
                The district court held a four-day bench trial and found in favor of FC1313 on
                both claims, awarding FCBB its listing fee under the exclusive listing
                agreement in the amount of $100,000, prejudgment interest :in the amount
                of $63,61.5.45, and attorney fees and costs in the amount of $49,110.25. Gaal
                now appeals the judgment, primarily arguing that the exclusive listing
                agreement is not valid under NRS 645.320.'

                              The district court's interpretation and construction of statutes
                and contracts are reviewed d.e novo. Weddell u. H20, Inc., 1.28 Nev. 94, 1.01.,
                271 P.3d 743, 748 (2012). Gaal contends that under NRS 645.320(4), the
                exclusive listing agreement needed to be si.gned by the john A. Gaal Farnily
                Trust, the true owner of the restaurant, to be valid. We di.sagree.
                              NRS 645.320(4) provides that an exclusive listing agreement
                must "Pale signed by both the client or h.is or her authorized representative
                and the broker or his or her authorized representative in order to be
                enforceable." NRS 645.009 defin.es "[ell ient" as "a person who has entered.
                into a brokerage agreement with a broker or a. property management

                agreement with a broker." Thus, the plain language of the statute does not
                require that the agreernent be signed by the owner to be enforceable. See
                Williams u. Clark Cty. Dist. Att'y, 11.8 Nev. /173, 485, 50 P.3d 536, 544. (2002)
                ("A statute's express definition of a term controls the construction of that



                      1Gaal   does not challenge the award of a ttorney fees and costs.
SUPREME COURT
      OF
   NEVADA


  1947A
                                                       2
                term no matter where the term appears in the statute."); MGM Mirage u.

                Nev. Ins. Guaranty Ass'n, 125 Nev. 223, 228-29, 209 P.3d 766, 769 (2009)

                ("[Wihen the language of a statute is pla.in and. unambiguous, such that is

                capable of on].y one meaning, this court should not construe that statute

                otherwise."). Furthermore, "own.er" i.s defined within NRS Chapter 645 in

                the context of "Brokerage Agreements I nvolving Commercial Real :Estate,"

                not exclusive listing agreements. See N RS 6/15.8735 (defining lojwner" in

                part as "a person who holds legal. title to or any interest .in any commercial

                real estate that is described :in a brokerage agreement").         "[W]hen the

                Negislature has employed a term or phrase in one place and excluded it in

                another, it should not be implied where excluded." Coa,st Hotels & Casinos,

                Inc. v. Nev. State Labor Conirn'n, 1.17 Nev. 835, 841., 34 P.3d 54.6, 550 (2001).

                Therefore, by excluding "owner" from N RS 645.320(4), we presume that the

                Legislature purposefully intended to distinguish client from owner.

                            Accordingly, we concluded that Gaa.l was a "client or hi.s or her

                authorized representative" within the meaning of NRS 645.320(4). And,

                because the remainder of NRS 645.320's requirements for an exclusive

                agency agreement have been met, we further conclude that that the district

                court properly d.eterrnined that Gaai and li'CB13 entered into a valid

                exclusive listing agreement under NRS 6/15.320.2



                      2Inad.d.ition to arguing that the exclusive listing agreement is not
                valid under NRS 645.320, Gaal also contends that the exclusive :listing
                agreement and the asset purchase agreements are not valid contracts
                because he did not have the authority to sign them on behalf of the trust.
                However, based on the clear and unambiguous language of both contracts,
                Gaal warranted that he had the authority to enter into the agreements, and
                this argument is thus without m.erit. See Nev. State Educ. Ass'n v. Clark
                Cty. Educ. Ass'n, 1.37 Nev. 76, 83, 482 P.3d 665, 673 (2021) (holding that

SUPREME COURT
        OF
     NEVADA

                                                       3
(01 1947A
                             :Finally, "where the action is based On a hstin.g agreement[, fjhe
                right of the [broker.] to compensation must be governed by that agreement."
                Easton Bus. Opportunities, Inc. v. Thum Excc. Suites-E. Marketplace, LLC,

                1.26 Nev. 119, 128, 230 P.3d 827, 833 (20.10) (alterations in original)
                (internal quotation marks omitted). 'Here, the exclusive listing agree.ment
                clearly and unambiguously provided that VCI3.13 was entitled. to its
                commission "at the time of acceptance by Seller of any type of Purchase
                Agreement." See Neu. State Educ. Ass'n, "1:37 Nev. at 83, 482 P.3d at 673.
                And. Gaal and. Soto entered into a valid asset pu.rchase agreement.
                Accordingly, we conclude that the district court properly determined that
                there was a breach of contract,3 and VC        was entitled to its commission."
                Thus, we


                "Rlhis court initially determines whether the language of the contract is
                clear and unambiguous; i.f it is, the contract will be enforced as written."
                (internal quotation marks omitted)).

                      Gaa1 contends that the district court did not determin.e that there
                      3

                was a breach of the covenant of good ra ith and lair dealing because there
                was not a determination of bad faith, but the district court expressly
                concluded that FMB succeeded on this claim against Gaal., and we thus
                conclude this argument is without .merit.

                       "Gaal al.so argues that the district court erred in ref.using to allow
                Gene Northrup to testify at the bench trial. Having considered. this
                argument we conclude that the district court did not abuse its discretion in
                excluding Northup because Gaal failed to timely disclose hi.m. See NR,CP
                16.1.(e)(3)(13) (providing that a district court may sanction an attorney by
                excluding evidence th.e attorney should have disclosed under NRCP 1.6.1(a));
                see also Pizarro-Ortega u. Ceruantes-Lopez, 1:.i3 Nev. 261, 265, 396 P.3d 783,
                787-88 (2017) (clarifying that this exclusion is discretionary). We also
                conclude that th.e district court did not err in refusing to take judicial notice
                of records from the county recorder's ofhce presented by Gaal for th.e first
                time at trial.. The district court permitted Ca a l the opportunity to attempt

SUPREME COURT
        OF
     NEVADA
                                                       /I
(0) I947A
                                   ORDER, the judgment of' the dist . ict court A I